                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 ALECIA HINTON, f/k/a Alecia Kees,                 Case No. 17‐CV‐5184 (PJS/ECW)
 individually and for the heirs and next of
 kin of Jaidyn Grace Andrus; and SCOTT
 ANDRUS, individually,

                     Plaintiffs,                               ORDER

 v.

 SUNBEAM PRODUCTS, INC., d/b/a
 Jarden Consumer Solutions,

                     Defendant.

      Joseph M. Sayler and David M. Bolt, BOLT HOFFER BOYD LAW FIRM, for
      plaintiffs.

      David J. O’Connell, GOLDBERG SEGALLA LLP; George W. Soule, SOULE &
      STULL LLC, for defendant.

      This products‐liability action arises out of the death of the five‐year‐old daughter

of plaintiffs Alecia Hinton and Scott Andrus. The child died after a humidifier caught

fire in her bedroom. The humidifier was manufactured by defendant Sunbeam

Products, Inc. (“Sunbeam”).

      This matter is before the Court on the parties’ cross‐motions for partial summary

judgment. The Court held a hearing on the motions on January 10, 2020. For the

reasons stated on the record at the hearing, the Court denies plaintiffs’ motion and

denies Sunbeam’s motion as to plaintiffs’ claim for negligent infliction of emotional
distress. The only remaining issue is whether Sunbeam is entitled to summary

judgment on plaintiffs’ claim for post‐sale negligent failure to warn.1 For the reasons

that follow, the Court denies Sunbeam’s motion as to that claim.

       In Great Northern Insurance Company v. Honeywell International, Inc., the Minnesota

Supreme Court adopted § 10 of the Restatement (Third) of Torts: Products Liability,

under which a seller has a post‐sale duty to warn if:

              (1) the seller knows or reasonably should know that the
              product poses a substantial risk of harm to persons or
              property; and

              (2) those to whom a warning might be provided can be
              identified and can reasonably be assumed to be unaware of
              the risk of harm; and

              (3) a warning can be effectively communicated to and acted
              on by those to whom a warning might be provided; and

              (4) the risk of harm is sufficiently great to justify the burden
              of providing a warning.

911 N.W.2d 510, 520 (Minn. 2018). Plaintiffs bear the burden of establishing each of

these factors. Id.




       1
         Plaintiffs do not oppose Sunbeam’s motion for summary judgment on their
claims for negligent testing and breach of the implied warranty of merchantability.
Sunbeam did not move for summary judgment on plaintiffs’ claims for strict
liability/design defect, strict liability/manufacturing defect, negligent failure to warn,
and negligent design.

                                             -2-
       Sunbeam argues that plaintiffs cannot establish the second and third factors

because they cannot prove that Sunbeam could identify and effectively communicate a

warning to consumers who purchased its humidifiers. The Court disagrees.

       Plaintiffs have submitted evidence that Alecia Hinton purchased the humidifier

in 2010 or 2011 and that, at the time of purchase, she filled out a product‐registration

card and sent it to Sunbeam. Hinton Dep. 49‐50; Hinton Decl. ¶ 1. The card asked for

detailed information, including the model number of the product and the customer’s

name, address, and email address. Sayler Decl. Ex. L at 2. The address that Hinton

provided is the same residence where the fire eventually occurred. Hinton Decl. ¶ 1.

       It is undisputed that Sunbeam does not currently possess any information about

Hinton or Andrus in its customer database. Nerkizian Aff. ¶ 9. The exemplar

registration card in the record, however, states that Sunbeam retains customer

information in its files “for up to five years.” Sayler Decl. Ex. L at 1. If in fact Sunbeam

has a five‐year retention policy, a jury could find that Sunbeam had plaintiffs’ contact

information during at least part of the time when a warning could have been provided,2

even though Sunbeam does not have that information now. Sunbeam argues that its

current database includes customer information submitted as far back as 2008, and thus




       2
       Plaintiffs have not identified the date on which any post‐sale duty to warn
allegedly arose. The Court takes no position on that issue.

                                             -3-
Hinton could not have registered the humidifier. But it is up to the jury to resolve the

conflicting evidence about the extent to which Sunbeam kept customer information.

       Sunbeam also suggests that, because it had contact information for only some of

its customers, it did not have an obligation to warn any of them.3 This argument is

supported by neither law nor logic. The Court can think of no reason why a

manufacturer that otherwise has a post‐sale duty to warn about a dangerous product

should be excused from warning the customers whose contact information it does have

because there are other customers whose contact information it does not have.

Sunbeam has not cited—and the Court has not found—any judicial decision supporting

such a limitation on the post‐sale duty to warn. Cf. McDaniel v. Bieffe, 35 F. Supp. 2d

735, 742 (D. Minn. 1999) (“Mass production and wide distribution may limit the response

the duty mandates rather than defeat the duty’s existence.”).

       Sunbeam also contends that adequate warnings were provided with the

humidifier. Specifically, Sunbeam points to warnings about the general risk of fire and

instructions about how to fill the tank. As discussed at oral argument, however, there is

a factual dispute concerning whether plaintiffs filled the tank improperly and thus

whether the fire was caused by the misuse warned against in the instructions.



       3
      Neither side offered evidence regarding the percentage of customers for whom
Sunbeam has contact information. For purposes of Sunbeam’s argument, the Court
assumes that it is less than 100%.

                                              -4-
Moreover, for most if not all of the relevant timeframe (that is, the timeframe

encompassing the parties’ dispute concerning the date of purchase), Sunbeam did not

warn that improperly filling the humidifier could create a fire hazard. Derion Dep. 77.

As a result, there is at least a jury question regarding the adequacy of the original

warnings. See Gray v. Badger Mining Corp., 676 N.W.2d 268, 274 (Minn. 2004) (“To be

legally adequate, the warning should (1) attract the attention of those that the product

could harm; (2) explain the mechanism and mode of injury; and (3) provide instructions

on ways to safely use the product to avoid injury.”).

       For these reasons, the Court denies Sunbeam’s motion for summary judgment on

plaintiffs’ claim for post‐sale negligent failure to warn.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Defendant’s motion for partial summary judgment [ECF No. 86] is

              GRANTED IN PART and DENIED IN PART as follows:

              a.     The motion is GRANTED as to Count V (negligent testing) and

                     Count VII (breach of implied warranty of merchantability) in

                     plaintiffs’ complaint [ECF No. 1], and those claims are DISMISSED

                     WITH PREJUDICE AND ON THE MERITS.



                                             -5-
           b.     The motion is DENIED in all other respects.

     2.    Plaintiffs’ motion for partial summary judgment [ECF No. 94] is DENIED.


Dated: January 15, 2020                   s/Patrick J. Schiltz
                                          Patrick J. Schiltz
                                          United States District Judge




                                        -6-
